Case 1:19-cv-02714-CMA-KMT Document 1 Filed 09/22/19 USDC Colorado Page 1 of 6




  UNITED STATES DISTRICT COURT
  DISTRICT OF COLORADO


   LINDSEY GRACE WHIDDON

                                 Plaintiff,                    Docket No. 1:19-cv-2714

          - against -                                          JURY TRIAL DEMANDED


   UNITED STATES OLYMPIC COMMITTEE

                                  Defendant.


                                              COMPLAINT

         Plaintiff Lindsey Grace Whiddon (“Whiddon” or “Plaintiff”) by and through her

  undersigned counsel, as and for her Complaint against Defendant United States Olympic

  Committee (“Olympic Committee” or “Defendant”) hereby alleges as follows:

                                   NATURE OF THE ACTION

         1.      This is an action for copyright infringement under Section 501 of the Copyright

  Act and for the removal and/or alteration of copyright management information under Section

  1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

  unauthorized reproduction and public display of a copyrighted photograph of a pregnant Shawn

  Johnson who was the United States 2008 Olympic gold medalist and her husband football player

  Andrew East, owned and registered by Whiddon, a professional photographer. Accordingly,

  Whiddon seeks monetary relief under the Copyright Act of the United States, as amended, 17

  U.S.C. § 101 et seq.

                                 JURISDICTION AND VENUE
Case 1:19-cv-02714-CMA-KMT Document 1 Filed 09/22/19 USDC Colorado Page 2 of 6




         2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

  has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         3.      Upon information and belief, this Court has personal jurisdiction over Defendant

  because Defendant resides and transacts business in Colorado.

         4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                               PARTIES

         5.      Whiddon is a professional photographer having a usual place of business at

  6203A California Avenue, Nashville, TN 37209.

         6.      Upon information and belief, Olympic Committee has a place of business at One

  Olympic Plaza, Colorado Spring, Colorado 80909. Upon information and belief, the Olympic

  Committee is registered with the Colorado Secretary of State. At all times material hereto,

  Olympic Committee has owned and operated a website at the URL: www.TeamUSA.org (the

  “Website”).

                                      STATEMENT OF FACTS

         A.      Background and Plaintiff’s Ownership of the Photograph

         7.      Whiddon photographed a pregnant Shawn Johnson who was the United States

  2008 Olympic gold medalist and her husband football player Andrew East (the “Photograph”). A

  true and correct copy of the Photograph is attached hereto as Exhibit A.

         8.      Whiddon is the author of the Photograph and has at all times been the sole owner

  of all right, title and interest in and to the Photograph, including the copyright thereto.

         9.      The Photograph was registered with United States Copyright Office and was

  given Copyright Registration Number VA 2-169-496.

         B.      Defendant’s Infringing Activities
Case 1:19-cv-02714-CMA-KMT Document 1 Filed 09/22/19 USDC Colorado Page 3 of 6




          10.     Olympic Committee ran an article on the Website entitled Olympic Gymnast

  Shawn Johnson East and Football Player Husband Andrew East Announce Pregnancy. See:

  https://www.teamusa.org/News/2019/April/04/Olympic-Gymnast-Shawn-Johnson-East-And-

  Football-Player-Husband-Andrew-East-Announce-Pregnancy. The article featured the

  Photograph. A true and correct copy of the article and a screenshot of the Photograph on the

  Website is attached hereto as Exhibit B.

          11.     Olympic Committee did not license the Photograph from Plaintiff for its article,

  nor did Olympic Committee have Plaintiff’s permission or consent to publish the Photograph on

  its Website.

                                FIRST CLAIM FOR RELIEF
                        (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                   (17 U.S.C. §§ 106, 501)

          12.     Plaintiff incorporates by reference each and every allegation contained in

  Paragraphs 1-11 above.

          13.     Olympic Committee infringed Plaintiff’s copyright in the Photograph by

  reproducing and publicly displaying the Photograph on the Website. Olympic Committee is not,

  and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

  and/or use the Photograph.

          14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

  copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

  Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.     Upon information and belief, the foregoing acts of infringement by Olympic

  Committee have been willful, intentional, and purposeful, in disregard of and indifference to

  Plaintiff’s rights.
Case 1:19-cv-02714-CMA-KMT Document 1 Filed 09/22/19 USDC Colorado Page 4 of 6




         16.     As a direct and proximate cause of the infringement by the Defendant of

  Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

  Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                        SECOND CLAIM FOR RELIEF
        INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                               DEFENDANT
                               (17 U.S.C. § 1202)

         17.     Plaintiff incorporates by reference each and every allegation contained in

  Paragraphs 1-16 above.

         18.     Upon information and belief, Defendant intentionally and knowingly removed

  copyright management information identifying Plaintiff as the photographer of the Photograph.

         19.     The conduct of Defendant violates 17 U.S.C. § 1202(b).

         20.     Upon information and belief, Defendant’ falsification, removal and/or alteration

  of the aforementioned copyright management information was made without the knowledge or

  consent of Plaintiff.

         21.     Upon information and belief, the falsification, alteration and/or removal of said

  copyright management information was made by Defendant intentionally, knowingly and with

  the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

  Photograph. Defendant also knew, or should have known, that such falsification, alteration

  and/or removal of said copyright management information would induce, enable, facilitate, or

  conceal their infringement of Plaintiff’s copyright in the Photograph.

         22.     As a result of the wrongful conduct of Defendant as alleged herein, Plaintiff is

  entitled to recover from Defendant the damages, that he sustained and will sustain, and any
Case 1:19-cv-02714-CMA-KMT Document 1 Filed 09/22/19 USDC Colorado Page 5 of 6




  gains, profits and advantages obtained by Defendant because of their violations of 17 U.S.C. §

  1202, including attorney’s fees and costs.

         23.     Alternatively, Plaintiff may elect to recover from Defendant statutory damages

  pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

  of 17 U.S.C. § 1202.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests judgment as follows:

         1.      That Defendant Olympic Committee be adjudged to have infringed upon

                 Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

         2.      The Defendant be adjudged to have falsified, removed and/or altered copyright

                 management information in violation of 17 U.S.C. § 1202.

         3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

                 gains or advantages of any kind attributable to Defendant’s infringement of

                 Plaintiff’s Photograph;

         4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

                 a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

                 kind attributable to Defendant’s falsification, removal and/or alteration of

                 copyright management information; or b) alternatively, statutory damages of at

                 least $2,500 and up to $ 25,000 for each instance of false copyright management

                 information and/or removal or alteration of copyright management information

                 committed by Defendant pursuant to 17 U.S.C. § 1203(c);

         5.      That Defendant be required to account for all profits, income, receipts, or other

                 benefits derived by Defendant as a result of its unlawful conduct;
Case 1:19-cv-02714-CMA-KMT Document 1 Filed 09/22/19 USDC Colorado Page 6 of 6




         6.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

                17 U.S.C. § 1203(b);

         7.     That Plaintiff be awarded punitive damages for copyright infringement;

         8.     That Plaintiff be awarded attorney’s fees and costs;

         9.     That Plaintiff be awarded pre-judgment interest; and

         10.    Such other and further relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

  Rule of Civil Procedure 38(b).

  Dated: Valley Stream, New York
         September 22, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/Richard Liebowitz
                                                                   Richard P. Liebowitz
                                                              11 Sunrise Plaza, Suite 305
                                                              Valley Stream, NY 11580
                                                              Tel: (516) 233-1660
                                                              RL@LiebowitzLawFirm.com

                                                    Attorneys for Plaintiff Lindsay Grace Whiddon
